Citation Nr: 1429053	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  05-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for diabetes mellitus.

(The issue of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from May 1968 to May 1970.  His primary military occupational specialty was as a longshoreman.  From October 1968 to May 1970, he was assigned to the 412th Transportation Company, United States Army Riyuku Islands (Okinawa).

This case has been before the Board of Veterans' Appeals (Board) on several occasions, the last time in January 2012.  The Board denied the appellant's claim of entitlement to service connection for diabetes mellitus.  The appellant disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  

In a June 2013 Memorandum Decision, the Court vacated the Board's January 2012 decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision.  Accordingly, the issue of entitlement to service connection for diabetes mellitus will be discussed in the REMAND section, below.  The VA will notify the appellant if further action is required.

REMAND

The AOJ must perform the following actions: 

1.  The appellant contends that he was exposed to Agent Orange while working in the ports at Naha, White Beach, and Ten Gan Pier in Okinawa.  He argues that Agent Orange was transported on the following ships or shipping lines:  USS Comet, SS Transglobe, SS Sealift, Bear Line, White Line, and Sea Land.  He also notes that he when he off-loaded the barrels of Agent Orange, they would sometimes leak and come in contact with his skin.  In addition, the Veteran states that ships returning from Vietnam would contain damaged military vehicles which had been used in areas where Agent Orange had been sprayed.  

The AOJ must ask the appellant to identify a two month period during which he was exposed to herbicides, including Agent Orange.  The AOJ must also ask him the location where he was exposed and the ship associated with that exposure.  

Then, through official channels, such as the Department of Defense, Department of the Navy, and Military Sealift Command, the AOJ must request the ports of call, cargo manifests, bills of lading, and ship's logs, for the time frame of the exposure, the location(s) of the exposure and the ship(s) identified by the appellant.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an agency not affiliated with the federal government, and those records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013) ; 38 C.F.R. § 3.159(e) (2013).

2. When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for diabetes mellitus. 

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

